Name: Commission Regulation (EEC) No 607/92 of 10 March 1992 specifying the extent to which applications lodged in February 1992 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3 . 92No L 65/26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 607/92 of 10 March 1992 specifying the extent to which applications lodged in February 1992 for import licences in respect of young male bovine animals for fattening may be accepted (a) for animals of 220 to 300 kilograms per capita live weight coming from Hungary, Poland or the Czech and Slovak Federal Republic with a reduction of 75 % in the levy shall be reduced by 99,096 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 99,075 % ; 2. The quantities applied for in Greece by the applicants referred to in Article 1 (6) (b) of Regulation (EEC) No THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (l), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 13 (4) (a) thereof, Whereas Commission Regulation (EEC) No 365/92 (3) lays down the number of young male bovine animals which may be imported on special terms during the first quarter of 1992 ; whereas import licence applications result in the issuing of licences in accordance with the provisions of this Regulation, 365/92 : HAS ADOPTED THIS REGULATION : (a) for animals of 220 to 300 kilograms per capita live weight coming from Hungary, Poland or the Czech and Slovak Federal Republic with a reduction of 75 % in the levy shall be reduced by 94,692 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 97,138 % ; 3. The quantities applied for in the other Member States : (a) for animals of 220 to 300 kilograms per capita live weight coming from Hungary, Poland or the Czech and Slovak Federal Republic with a reduction of 75 % in the levy shall be reduced by 98,930 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 98,296 %. Article 2 This Regulation shall enter into force on 12 March 1992. Article 1 Import licences for young male bovine animals for fattening for which applications were lodged in the period 17 to 21 February 1992 shall be issued as follows : 1 . The quantities applied for in Italy by the applicants referred to in Article 1 (6) (b) of Regulation (EEC) No 365/92 : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 150, 15. 6 . 1991 , p. 16. (3) OJ No L 39, 15. 2. 1992, p. 25.